            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 1 of 13 Page ID #:192



                     1   Cheryl Johnson-Hartwell (SBN 221063)
                         E-mail: cjohnson-hartwell@bwslaw.com
                     2   Susan V. Arduengo (SBN 293946)
                         E-Mail: sarduengo@bwslaw.com
                     3   Victoria H. Shin (SBN 306347)
                         E-Mail: vshin@bwslaw.com
                     4   BURKE, WILLIAMS & SORENSEN, LLP
                         444 South Flower Street, Suite 2400
                     5   Los Angeles, CA 90071-2953
                         Tel: 213.236.0600 Fax: 213.236.2700
                     6
                         Attorneys for Defendant
                     7   WAL-MART ASSOCIATES, INC.

                     8
                                                         UNITED STATES DISTRICT COURT
                     9
                                                        CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11
                         THEOPLIS D. LANGSTON, an                         Case No. 5:19-cv-02465-ODW-KK
                  12     individual,
                  13                       Plaintiff,                     STIPULATED PROTECTIVE ORDER
                  14     v.
                  15     WAL-MART ASSOCIATES, INC., a
                         Delaware Corporation, and DOES 1
                  16     THROUGH 10, inclusive,
                                                                          Trial Date: September 7, 2021
                  17                       Defendants.
                                                                          Assigned Judge: Hon. Otis D. Wright, II
                  18

                  19

                  20

                  21
                         1.     A. PURPOSES AND LIMITATIONS
                  22
                                Discovery in this action is likely to involve production of confidential, proprietary, or
                  23
                         private information for which special protection from public disclosure and from use for any
                  24
                         purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
                  25
                         stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
                  26
                         acknowledge that this Order does not confer blanket protections on all disclosures or responses to
                  27
                         discovery and that the protection it affords from public disclosure and use extends only to the
                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                        -1-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 2 of 13 Page ID #:193



                     1   limited information or items that are entitled to confidential treatment under the applicable legal

                     2   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

                     3   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule

                     4   79-5 sets forth the procedures that must be followed and the standards that will be applied when a

                     5   party seeks permission from the court to file material under seal.

                     6

                     7           B. GOOD CAUSE STATEMENT

                     8           This action is likely to involve confidential and/or proprietary information for which special

                     9   protection from public disclosure and from use for any purpose other than prosecution of this action

                  10     is warranted. Such confidential and proprietary materials and information consist of, among other

                  11     things, confidential and proprietary human resources or business information, financial records of

                  12     the Parties, compensation of Walmart’s current or former personnel, policies and training materials

                  13     of Walmart, Walmart’s organizational structure, documents related to third parties, documents from

                  14     the personnel, medical, or workers’ compensation file of any current or former employee or

                  15     contractor, specifically excluding documents from Plaintiff’s personnel, medical, and/or workers’

                  16     compensation files, documents relating to the medical and/or health information of any of

                  17     Walmart’s current or former employees or contractors, specifically excluding documents relating

                  18     to the medical and/or health information of Plaintiff, any portions of depositions (audio or video)

                  19     where confidential information is disclosed or used as exhibits, and information otherwise generally

                  20     unavailable to the public, or which may be privileged or otherwise protected from disclosure under

                  21     state or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the

                  22     flow of information, to facilitate the prompt resolution of disputes over confidentiality of discovery

                  23     materials, to adequately protect information the parties are entitled to keep confidential, to ensure

                  24     that the parties are permitted reasonable necessary uses of such material in preparation for and in

                  25     the conduct of trial, to address their handling at the end of the litigation, and serve the ends of

                  26     justice, a protective order for such information is justified in this matter. It is the intent of the parties

                  27     that information will not be designated as confidential for tactical reasons and that nothing be so

                  28     designated without a good faith belief that it has been maintained in a confidential, non-public
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                             -2-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 3 of 13 Page ID #:194



                     1   manner, and there is good cause why it should not be part of the public record of this case.

                     2

                     3   2.        DEFINITIONS

                     4             2.1    Action: the above-entitled proceeding (Case No. 5:19-cv-02465-ODW-KK).

                     5             2.2    Challenging Party: a Party or Non-Party that challenges the designation of

                     6   information or items under this Order.

                     7             2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is

                     8   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                     9   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                  10               2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support

                  11     staff).

                  12               2.5    Designating Party: a Party or Non-Party that designates information or items that it

                  13     produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                  14               2.6    Disclosure or Discovery Material: all items or information, regardless of the

                  15     medium or manner in which it is generated, stored, or maintained (including, among other things,

                  16     testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                  17     responses to discovery in this matter.

                  18               2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

                  19     the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                  20     consultant in this Action.

                  21               2.8    House Counsel: attorneys who are employees of a party to this Action. House

                  22     Counsel does not include Outside Counsel of Record or any other outside counsel.

                  23               2.9    Non-Party: any natural person, partnership, corporation, association, or other legal

                  24     entity not named as a Party to this action.

                  25               2.10   Outside Counsel of Record: attorneys who are not employees of a party to this

                  26     Action but are retained to represent or advise a party to this Action and have appeared in this Action

                  27     on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party,

                  28     and includes support staff.
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                          -3-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 4 of 13 Page ID #:195



                     1          2.11    Party: any party to this Action, including all of its officers, directors, employees,

                     2   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                     3          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                     4   Material in this Action.

                     5          2.13    Professional Vendors: persons or entities that provide litigation support services

                     6   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                     7   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                     8          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

                     9   “CONFIDENTIAL.”

                  10            2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                  11     Producing Party.

                  12

                  13     3.     SCOPE

                  14            The protections conferred by this Stipulation and Order cover not only Protected Material

                  15     (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                  16     all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                  17     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                  18            Any use of Protected Material at trial shall be governed by the orders of the trial judge. This

                  19     Order does not govern the use of Protected Material at trial.

                  20

                  21     4.     DURATION

                  22            Even after final disposition of this litigation, the confidentiality obligations imposed by this

                  23     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                  24     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                  25     defenses in this Action, with or without prejudice; and (2) final judgment herein after the

                  26     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                  27     including the time limits for filing any motions or applications for extension of time pursuant to

                  28     applicable law.
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                          -4-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 5 of 13 Page ID #:196



                     1   5.     DESIGNATING PROTECTED MATERIAL

                     2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

                     3   or Non-Party that designates information or items for protection under this Order must take care to

                     4   limit any such designation to specific material that qualifies under the appropriate standards. The

                     5   Designating Party must designate for protection only those parts of material, documents, items, or

                     6   oral or written communications that qualify so that other portions of the material, documents, items,

                     7   or communications for which protection is not warranted are not swept unjustifiably within the

                     8   ambit of this Order.

                     9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                  10     to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                  11     encumber the case development process or to impose unnecessary expenses and burdens on other

                  12     parties) may expose the Designating Party to sanctions.

                  13            If it comes to a Designating Party’s attention that information or items that it designated for

                  14     protection do not qualify for protection, that Designating Party must promptly notify all other

                  15     Parties that it is withdrawing the inapplicable designation.

                  16            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

                  17     (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                  18     Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                  19     designated before the material is disclosed or produced.

                  20            Designation in conformity with this Order requires:

                  21                    (a)     for information in documentary form (e.g., paper or electronic documents,

                  22     but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

                  23     Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL

                  24     legend”), to each page that contains protected material. If only a portion or portions of the material

                  25     on a page qualifies for protection, the Producing Party also must clearly identify the protected

                  26     portion(s) (e.g., by making appropriate markings in the margins).

                  27            A Party or Non-Party that makes original documents available for inspection need not

                  28     designate them for protection until after the inspecting Party has indicated which documents it
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         -5-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 6 of 13 Page ID #:197



                     1   would like copied and produced. During the inspection and before the designation, all of the

                     2   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                     3   Party has identified the documents it wants copied and produced, the Producing Party must

                     4   determine which documents, or portions thereof, qualify for protection under this Order. Then,

                     5   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL

                     6   legend” to each page that contains Protected Material. If only a portion or portions of the material

                     7   on a page qualifies for protection, the Producing Party also must clearly identify the protected

                     8   portion(s) (e.g., by making appropriate markings in the margins).

                     9                  (b)     for testimony given in depositions that the Designating Party identify the

                  10     Disclosure or Discovery Material on the record, before the close of the deposition all protected

                  11     testimony.

                  12                    (c)     for information produced in some form other than documentary and for any

                  13     other tangible items, that the Producing Party affix in a prominent place on the exterior of the

                  14     container or containers in which the information is stored the legend “CONFIDENTIAL.” If only

                  15     a portion or portions of the information warrants protection, the Producing Party, to the extent

                  16     practicable, shall identify the protected portion(s).

                  17            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                  18     designate qualified information or items does not, standing alone, waive the Designating Party’s

                  19     right to secure protection under this Order for such material. Upon timely correction of a

                  20     designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                  21     in accordance with the provisions of this Order.

                  22

                  23     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                  24            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                  25     confidentiality at any time that is consistent with the Court’s Scheduling Order.

                  26            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                  27     under Local Rule 37.1 et seq.

                  28            6.3     The burden of persuasion in any such challenge proceeding shall be on the
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                          -6-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 7 of 13 Page ID #:198



                     1   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass

                     2   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

                     3   to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,

                     4   all parties shall continue to afford the material in question the level of protection to which it is

                     5   entitled under the Producing Party’s designation until the Court rules on the challenge.

                     6

                     7   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                     8          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                     9   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

                  10     defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the

                  11     categories of persons and under the conditions described in this Order. When the Action has been

                  12     terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                  13     DISPOSITION).

                  14            Protected Material must be stored and maintained by a Receiving Party at a location and in

                  15     a secure manner that ensures that access is limited to the persons authorized under this Order.

                  16            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                  17     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                  18     information or item designated “CONFIDENTIAL” only to:

                  19                    (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as

                  20     employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                  21     information for this Action;

                  22                    (b)    the officers, directors, and employees (including House Counsel) of the

                  23     Receiving Party to whom disclosure is reasonably necessary for this Action;

                  24                    (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure

                  25     is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

                  26     to Be Bound” (Exhibit A);

                  27                    (d)    the court and its personnel;

                  28                    (e)    court reporters and their staff;
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         -7-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 8 of 13 Page ID #:199



                     1                  (f)     professional jury or trial consultants, mock jurors, and Professional Vendors

                     2   to whom disclosure is reasonably necessary for this Action and who have signed the

                     3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                     4                  (g)     the author or recipient of a document containing the information or a

                     5   custodian or other person who otherwise possessed or knew the information;

                     6                  (h)     during their depositions, witnesses ,and attorneys for witnesses, in the Action

                     7   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that the

                     8   witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any

                     9   confidential information unless they sign the “Acknowledgment and Agreement to Be Bound”

                  10     (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

                  11     transcribed deposition testimony or exhibits to depositions that reveal Protected Material may be

                  12     separately bound by the court reporter and may not be disclosed to anyone except as permitted

                  13     under this Stipulated Protective Order; and

                  14                    (i)     any mediator or settlement officer, and their supporting personnel, mutually

                  15     agreed upon by any of the parties engaged in settlement discussions.

                  16

                  17     8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                  18     LITIGATION

                  19             If a Party is served with a subpoena or a court order issued in other litigation that compels

                  20     disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party

                  21     must:

                  22                    (a)     promptly notify in writing the Designating Party. Such notification shall

                  23     include a copy of the subpoena or court order;

                  24                    (b)     promptly notify in writing the party who caused the subpoena or order to

                  25     issue in the other litigation that some or all of the material covered by the subpoena or order is

                  26     subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective

                  27     Order; and

                  28                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                          -8-
    LOS ANGELES
            Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 9 of 13 Page ID #:200



                     1   the Designating Party whose Protected Material may be affected.

                     2            If the Designating Party timely seeks a protective order, the Party served with the subpoena

                     3   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                     4   before a determination by the court from which the subpoena or order issued, unless the Party has

                     5   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                     6   expense of seeking protection in that court of its confidential material and nothing in these

                     7   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

                     8   disobey a lawful directive from another court.

                     9

                  10     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                  11     LITIGATION

                  12                     (a)       The terms of this Order are applicable to information produced by a Non-

                  13     Party in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-

                  14     Parties in connection with this litigation is protected by the remedies and relief provided by this

                  15     Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

                  16     additional protections.

                  17                     (b)       In the event that a Party is required, by a valid discovery request, to produce

                  18     a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                  19     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                  20                               (1)    promptly notify in writing the Requesting Party and the Non-Party

                  21     that some or all of the information requested is subject to a confidentiality agreement with a Non-

                  22     Party;

                  23                               (2)    promptly provide the Non-Party with a copy of the Stipulated

                  24     Protective Order in this Action, the relevant discovery request(s), and a reasonably specific

                  25     description of the information requested; and

                  26                               (3)    make the information requested available for inspection by the Non-

                  27     Party, if requested.

                  28                     (c)       If the Non-Party fails to seek a protective order from this court within 14
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                            -9-
    LOS ANGELES
           Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 10 of 13 Page ID #:201



                     1   days of receiving the notice and accompanying information, the Receiving Party may produce the

                     2   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                     3   seeks a protective order, the Receiving Party shall not produce any information in its possession or

                     4   control that is subject to the confidentiality agreement with the Non-Party before a determination

                     5   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                     6   of seeking protection in this court of its Protected Material.

                     7

                     8   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                     9          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                  10     Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                  11     the Receiving Party must immediately (a) notify in writing the Designating Party of the

                  12     unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                  13     Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                  14     terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                  15     Agreement to Be Bound” that is attached hereto as Exhibit A.

                  16

                  17     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                  18     MATERIAL

                  19            When a Producing Party gives notice to Receiving Parties that certain inadvertently

                  20     produced material is subject to a claim of privilege or other protection, the obligations of the

                  21     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                  22     is not intended to modify whatever procedure may be established in an e-discovery order that

                  23     provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                  24     and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                  25     information covered by the attorney-client privilege or work product protection, the parties may

                  26     incorporate their agreement in the stipulated protective order submitted to the court.

                  27

                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         - 10 -
    LOS ANGELES
           Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 11 of 13 Page ID #:202



                     1   12.    MISCELLANEOUS

                     2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

                     3   seek its modification by the Court in the future.

                     4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                     5   no Party waives any right it otherwise would have to object to disclosing or producing any

                     6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                     7   Party waives any right to object on any ground to use in evidence of any of the material covered by

                     8   this Protective Order.

                     9          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected Material

                  10     must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant

                  11     to a court order authorizing the sealing of the specific Protected Material at issue. If a Party’s

                  12     request to file Protected Material under seal is denied by the court, then the Receiving Party may

                  13     file the information in the public record unless otherwise instructed by the court.

                  14

                  15     13.    FINAL DISPOSITION

                  16            After the final disposition of this Action, as defined in paragraph 4, within 60 days of a

                  17     written request by the Designating Party, each Receiving Party must return all Protected Material

                  18     to the Producing Party or destroy such material. As used in this subdivision, “all Protected Material”

                  19     includes all copies, abstracts, compilations, summaries, and any other format reproducing or

                  20     capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,

                  21     the Receiving Party must submit a written certification to the Producing Party (and, if not the same

                  22     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

                  23     where appropriate) all the Protected Material that was returned or destroyed and (2)affirms that the

                  24     Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

                  25     reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

                  26     are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                  27     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

                  28     work product, and consultant and expert work product, even if such materials contain Protected
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         - 11 -
    LOS ANGELES
           Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 12 of 13 Page ID #:203



                     1   Material. Any such archival copies that contain or constitute Protected Material remain subject to

                     2   this Protective Order as set forth in Section 4 (DURATION).

                     3

                     4   14.    Any violation of this Order may be punished by any and all appropriate measures including,

                     5   without limitation, contempt proceedings and/or monetary sanctions.

                     6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                     7

                     8   DATED 2/4/2021

                     9

                  10     Attorneys for Plaintiff
                         David P. Myers
                  11     Ann Hendrix
                         Alvin Ferrara
                  12

                  13

                  14

                  15

                  16
                         DATED:     2/5/2021
                  17

                  18
                         Attorneys for Defendant
                  19     Cheryl Johnson-Hartwell
                         Susan V. Arduengo
                  20     Victoria H. Shin
                  21

                  22     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                  23

                  24     DATED: February 8, 2021

                  25

                  26

                  27     Hon. Kenly Kiya Kato
                         United States Magistrate Judge
                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                       - 12 -
    LOS ANGELES
           Case 5:19-cv-02465-ODW-KK Document 22 Filed 02/08/21 Page 13 of 13 Page ID #:204



                     1                                               EXHIBIT A

                     2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                     3          I,      ____________________________              [print      or   type    full     name],    of

                     4   _________________________ [print or type full address], declare under penalty of perjury that I

                     5   have read in its entirety and understand the Stipulated Protective Order that was issued by the

                     6   United States District Court for the Central District of California on [date] in the case of Theoplis

                     7   D. Langston v. Wal-Mart Associates, Inc., Case No. 5:19-cv-02465-ODW-KK. I agree to comply

                     8   with and to be bound by all the terms of this Stipulated Protective Order and I understand and

                     9   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

                  10     of contempt. I solemnly promise that I will not disclose in any manner any information or item that

                  11     is subject to this Stipulated Protective Order to any person or entity except in strict compliance with

                  12     the provisions of this Order.

                  13            I further agree to submit to the jurisdiction of the United States District Court for the Central

                  14     District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

                  15     even if such enforcement proceedings occur after termination of this action. I hereby appoint

                  16     ________________________               [print       or            type     full          name]       of

                  17     _______________________________________ [print or type full address and telephone number]

                  18     as my California agent for service of process in connection with this action or any proceedings

                  19     related to enforcement of this Stipulated Protective Order.

                  20            Date:

                  21            City and State where sworn and signed:

                  22            Printed name:

                  23

                  24     Signature:

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                         - 14 -
    LOS ANGELES
